Citation Nr: 0306748	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  99-03 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease with discogenic pain at L5-6 and L6-S1.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to an initial disability rating greater than 
10 percent for postoperative residuals of right knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1982 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1998 and February 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The case returns to the Board following a remand to the RO in 
July 2001.  

The Board notes that the RO denied the veteran's claim for 
service connection for post-traumatic stress disorder in an 
October 2002 rating decision.  As there is no indication that 
the veteran has initiated an appeal of that decision, the 
matter is not currently before the Board.  

It is noted that in January 2003 Board personnel sent the 
veteran an advisory note concerning an amendment to 
regulations for evaluating intervertebral disc syndrome.  
However, these amendments are inapplicable in this case as 
the issue for determination is service connection rather than 
the appropriate disability rating.  The Board apologizes for 
any confusion this may have caused the veteran.      

The issues of service connection for degenerative disc 
disease with discogenic pain at L5-6 and L6-S1 and a neck 
disorder are addressed in the REMAND portion of the decision, 
below.  




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's right knee disability is manifested by 
subjective complaints of pain, some giving out or locking, 
and occasional stiffness, swelling, and popping; objective 
evidence of minor limitation of right knee flexion and slight 
crepitus on motion; and radiographic evidence of 
chondromalacia.  There is no evidence of instability 
reproducible on examination and no evidence of functional 
loss.  X-rays of the knee are normal.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for postoperative residuals of right knee injury have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the March 1998 rating decision, January 
1999 statement of the case, and supplemental statements of 
the case dated through October 2002, the RO provided the 
veteran and his representative with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantive his claim.  In addition, in an August 2001 
letter, the RO explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of the veteran and VA to identify and/or 
obtain evidence pertinent to the appeal, described the 
evidence already of record, and asked the veteran to submit, 
identify, or authorize the release of any VA or private 
evidence not already of record.  Accordingly, the Board finds 
that the veteran has been afforded all notice required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

With respect to the duty to assist, the RO has secured VA 
treatment records, several medical examinations, and records 
from the Social Security Administration.  In addition, the 
veteran has provided private medical records.  There is no 
indication in the claims folder or allegation from the 
veteran that additional relevant medical evidence remains 
outstanding.  In fact, in response to the RO's August 2001 
letter, the veteran related in August 2001 correspondence 
that he had no additional evidence.  Therefore, the Board 
finds that the duty to assist is satisfied.  38 U.S.C.A. § 
5103A.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.   As the 
veteran has received all required notice and assistance, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the July 2001 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Specifically, the RO obtained a new 
VA medical examination and obtained Social Security 
Administration records as instructed in the remand.  

Factual Background

The veteran submitted his original claim for service 
connection for disorders including the right knee in 
September 1996.  During an October 1997 personal hearing, he 
testified that he had problems with the knee since an in-
service injury.  He had fallen at work and tore the kneecap 
loose, which required arthroscopic surgery.  Symptoms 
included occasional swelling, stiffness, occasional popping, 
problems walking on unlevel ground or negotiating stairs, and 
pain.  The veteran used a cane prescribed by VA.  

Private medical records confirmed treatment, including 
arthroscopy, for a work-related right knee injury in April 
1992.  VA medical records dated through July 1997 revealed 
mention of the knee injury during a July 1997 
hospitalization.  During the admission, the veteran underwent 
physical therapy.  It was recommended that he use a cane or a 
wheelchair for his knee problems.  

The veteran underwent a VA examination in January 1998.  
Since the 1992 surgery, he had occasional right knee 
stiffness and popping.  He walked with a cane.  On 
examination, the right and left knees appeared symmetric.  
The right knee had no tenderness, effusion, or crepitation.  
Collateral and cruciate ligaments were intact.  McMurray and 
Lachman tests were negative.  The diagnosis was internal 
derangement of the right knee with arthroscopic surgery.  X-
rays of the right knee were unremarkable.  Magnetic resonance 
imaging (MRI) of the right knee showed Grade I chondromalacia 
involving the patellar cartilage.  Menisci and ligaments were 
intact.  

In a March 1998 rating decision, the RO granted service 
connection for postoperative residuals of right knee injury 
and awarded a noncompensable (zero percent) rating.  The 
veteran perfected an appeal of that decision.  In his January 
1999 substantive appeal, he related that he was unable to 
bear weight on and felt constant shooting or throbbing pain 
in the right knee.  

The veteran testified at a personal hearing in June 1999.  He 
received VA treatment when his knee bothered him.  Tylenol 
dulled the pain, though he did not take it specifically for 
the knee.  The pain was essentially constant, but increased 
with a lot of walking.  He also experienced popping and 
intermittent swelling.  Sometimes the knee locked or gave 
out, causing a fall.  He had problems climbing stairs and 
could walk one-half to one block before the pain caused him 
to stop.  Pain also interfered with sleep at night.  The 
veteran did physical therapy exercises at home.      

Additional VA medical records dated through July 1999 
reflected general complaints of right knee pain.  He 
continued to use a cane.  Notes from a physical examination 
in March 1999 showed full range of motion in the right knee 
with no tenderness to palpation or on rotation.  

A July 1999 rating action increased the right knee disability 
rating to 10 percent effective from the date of the September 
1996 claim.  

In March 2000, the veteran testified at another personal 
hearing.  At that time, he attended aquatic therapy at VA 
twice a week.  The therapy was for disorders including his 
right knee.  He continued to use a cane.  The veteran stated 
that he had not worked since 1992 due to conditions including 
the right knee disability.    

VA medical records dated through June 2000 confirmed the 
veteran's attendance at aquatic therapy and complaints of 
pain affecting areas including the right knee.  

The veteran was afforded a VA examination in September 2000.  
He walked with a cane and complained of right knee pain.  
Right knee motion was from 0 to 120 degrees.  The joint was 
tight.  The patella was freely movable.  The diagnosis was 
status post meniscectomy by scope on the right knee with some 
loss of motion and complaints of chronic pain and disability.  
X-rays of the right knee taken on conjunction with the 
examination were normal.  

Pursuant to the Board's remand, the RO secured the veteran's 
records from the Social Security Administration.  A 
disability determination found the veteran disabled from 
April 1992 from depression and personality disorder.  
Associated medical records included duplicate VA treatment 
records and private medical records primarily addressing 
psychiatric disorders.  There were no private records 
addressing the current disability status of the right knee.  

Also pursuant to the remand, the veteran was afforded another 
VA examination in April 2002.  The examiner reviewed the 
claims folder for the examination.  The veteran's right knee 
symptoms included occasional stiffness and minimal pain.  He 
denied any significant problems.  Examination of the right 
knee showed motion from 0 to 120 degrees with slight crepitus 
on motion.  There was no fluid or laxity.  X-rays of the 
right knee from September 2000 were normal.  The diagnosis 
included traumatic arthritis of the right knee status post 
arthroscopic surgery in 1992 with no significant symptoms and 
no disability.  The examiner commented that the veteran's 
right knee had no current disability both on examination and 
X-ray.  He added that the veteran's unemployability did not 
relate to his knee.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right knee disability is rated as 10 percent 
disabling under Diagnostic Code (Code) 5257, other impairment 
of the knee.  38 C.F.R. § 4.71a.  The rating schedule has 
other diagnostic codes for the evaluation of knee disability 
that provide an evaluation greater than 10 percent.  However, 
the evidence does not demonstrate ankylosis of the knee (Code 
5256), dislocated semilunar cartilage (Code 5258), or 
nonunion or malunion of the tibia and fibula (Code 5262).  In 
addition, there is no evidence of right knee flexion limited 
to 30 degrees or extension limited to 15 degrees, which is 
required for a higher rating under Code 5260 or Code 5261, 
respectively.  Accordingly, the Board will continue to 
evaluate the right knee disability under Code 5257.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (Board's choice of 
diagnostic code should be upheld if supported by explanation 
and evidence). 

Under Code 5257, a 10 percent rating is assigned for slight 
knee disability due to recurrent subluxation or lateral 
instability.  Moderate and severe disability is evaluated at 
20 percent and 30 percent, respectively.   

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes that application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not appropriate where, as here, the 
diagnostic code is not predicated on loss of range of motion.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (specifically 
addressing the evaluation of a knee disability under Code 
5257).  But see Spurgeon v. Brown, 
10 Vet. App. 194 (1997) (even if a separate rating for pain 
is not required, the Board is still obligated to provide 
reasons and bases regarding application of the regulation).

In this case, the veteran subjectively complains of right 
knee pain, some giving out or locking, and occasional 
stiffness, swelling, and popping.  Although he initially 
characterizes the pain and constant and severe, the report of 
the April 2002 VA examination shows complaint of minimal pain 
only.  Objectively, VA examinations in September 2000 and 
April 2002 reflect only minor limitation of right knee 
flexion.  The latter examination also reveals slight crepitus 
on motion.  Otherwise, VA examinations in January 1998, 
September 2000, and April 2002 are unremarkable for objective 
evidence of disability.  There is no evidence of instability 
reproducible on examination and no evidence of functional 
loss.  X-rays of the knee are consistently normal.  MRI in 
January 1998 shows Grade I chondromalacia.  Given the lack of 
objective evidence of disability, the Board cannot conclude 
that the overall disability picture more closely approximates 
moderate disability required for a rating greater than 10 
percent under Code 5257.  38 C.F.R. § 4.7.   

The Board notes that there are special considerations for 
evaluating disability from arthritis.  See 38 C.F.R. § 4.59.  
However, despite the April 2002 VA examiner's diagnosis that 
included arthritis in the right knee, there is no 
radiographic evidence of arthritic changes in the joint.  
Similarly, as the evidence fails to show arthritis or 
instability of the knee, there is no basis for a separate 
disability ratings.  See VAOPGCPREC 23-97; Esteban v. Brown, 
6 Vet. App. 259 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  Although the veteran alleges that 
he has been unable to work since 1992, he concedes that this 
unemployment is due to disabilities that include the right 
knee.  There is no evidence that he is unemployment is due 
solely to the right knee disability.  In fact, the April 2002 
VA examiner specifically found that the veteran was 
unemployable due to separate physical disability.  Therefore, 
consideration for extra-schedular rating for the right knee 
disability is not in order.  


ORDER

An initial disability rating greater than 10 percent for 
postoperative residuals of right knee injury is denied.  


REMAND

During his April 2002 VA examination, the veteran alleged 
that he has developed a left knee disorder as a result of his 
service-connected right knee disability.  The Board construes 
these allegations as an informal claim for service connection 
for a left knee disability secondary to the service-connected 
right knee disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995) (VA has a duty to read claim documents in a 
liberal manner so as to identify and adjudicate all claims 
reasonably raised by the record.    

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).     

The Board notes that the veteran has two current appeals 
pending on the issues of service connection for a back 
disorder and for a neck disorder, both of which he alleges 
are also secondary to the service-connected right knee 
disability.  The RO obtained a medical opinion in April 2002 
as to whether the veteran's back and neck disorder are 
etiologically related to the service-connected right knee 
disability.  However, the opinion did not address whether the 
service-connected right knee disability aggravated the back 
and neck disorders, which is needed in order to adjudicate 
the secondary service connection claim under Allen.  Pursuant 
to the VCAA, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  

VA regulation permits the development of evidence through 
Board personnel or through remanding the matter to the RO.  
See 38 C.F.R. § 19.9 (2002).  The Board emphasizes that the 
same inquiries needed to address the back and neck claimed 
will be required to adjudicate the claim for service 
connection for the left knee.  Moreover, a favorable 
determination on the left knee claim resulting in 
establishing service connection may significantly impact the 
disposition of the back and neck claims.  Claims that are so 
related to each other should not be subject to piecemeal 
decision-making or appellate litigation.  Smith v. Gober, 236 
F.3d 1370, 1372 (Fed. Cir. 2001).  See generally Parker v. 
Brown , 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. 
App. 466 (1992).  In this case, because the nature of the 
claims on appeal are so closely related to the nature of the 
inferred secondary service connection claim for the left 
knee, the Board finds that the most appropriate course of 
action is to remand the appeal so that the RO may 
simultaneously develop evidence relevant to all of the claims 
discussed herein.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
determine the nature and etiology of any 
back, neck, or left knee disorder 
present.  All indicated tests and studies 
should be performed as deemed necessary 
by the examiner.  The examiner must 
review the claims folder for the 
examination and supply a statement to 
that effect in the examination report.  

Following physical examination and review 
of the claims folder, the examiner should 
be asked to offer an opinion as to 
whether it is at least as likely as not 
that the left knee, back, and neck 
disorders, if any, are proximately due to 
or the result of the service-connected 
right knee disability.  If not, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that there is aggravation of left knee, 
back, and neck disorders that is 
proximately due to or the result of the 
service-connected right knee disability.  
The examiner should include a rationale 
for the opinion.  If the examiner is 
unable to offer a requested opinion, the 
report should so state.  

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

3.  The RO should adjudicate the claim of 
service connection for a left knee 
disorder.  It must provide the veteran 
and his representative the required 
notice of the adjudicative action and of 
appellate rights.  

4.  The RO should readjudicate the claims 
for service connection for degenerative 
disc disease with discogenic pain at L5-6 
and L6-S1 and for a neck disorder.  If 
the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



